FORM 10-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: None VANGUARD ENERGY CORPORATION (Exact name of registrant as specified in its charter) COLORADO 27-2888719 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Blvd Place, 1700 Post Oak Blvd. #600 Houston Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (713) 627-2500 Securities registered pursuant to Section 12(b) of the Act:None. Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act:None. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filing).Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):þ Yeso No The aggregate market value of the voting stock held by non-affiliates of the registrant on March 31, 2014 was approximately $996,000. As of December 15, 2014, the registrant had 975,623 outstanding shares of common stock. Documents Incorporated by Reference: None PART I ITEM 1. BUSINESS. We were incorporated in Colorado on June 21, 2010.Until June 2014 we were involved in the exploration and development of oil and gas properties in southeast Texas. We were never able to earn a profit and in January of 2013 we began investigating the possibility of selling our oil and gas properties. On March 31, 2014, we failed to make the interest payment on our convertible notes having an outstanding balance of $8,254,500.As a result, the note holders were entitled to declare the notes in default, in which case the principal amount of the notes, plus all accrued and unpaid interest, would be immediately due and payable. With a view to paying our note holders, on June 17, 2014 we sold our oil and gas properties to Vast Exploration, Inc. for $5,500,000. The proceeds from the sale were used to: ● purchase the net profits interest held by Vanguard Net Profits, LLC for $230,619; and ● pay the balance to the holders of the Convertible Notes. In consideration foraccepting less than the full amount due on their notes, and releasing their lien on our oil and gas properties, holders of notes in the remaining principal amount of $2,404,197 agreed to accept 860,380 shares of our common stock in payment of the notes and accrued interest.The Company subsequently issued the additional shares as payment for the notes and accrued interest in November 2014. On August 19, 2014, a 100-for-1 reverse split of our common stock became effective. The sale of our oil and gas properties represented the sale of substantially all of our assets. Employees and Offices As of December 15, 2014, we had one part-time employee. Our office is located at 2 Blvd Place, 1700 Post Oak Blvd., Suite 600, Houston, Texas 77056. Thisofficeis leased month to month at a rate of $125 per month. ITEM 1.A.RISK FACTORS. Not applicable. ITEM 1.B. UNRESOLVED STAFF COMMENTS. Not Applicable ITEM 2.PROPERTIES. None. 3 ITEM 3.LEGAL PROCEEDINGS. Not applicable ITEM 4. MINE SAFETY DISCLOSURE. Not applicable PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Shown below is the range of high and low closing prices for our common stock for the periods indicated as reported by the FINRA. The market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not necessarily represent actual transactions. Quarter Ended High Low December 31, 2012 $ $ March 31, 2013 $ $ June 30, 2013 $ $ September 30, 2013 $ $ December 31, 2013 $ $ March 31, 2014 $ $ June 30, 2014 $ $ September 30, 2014 (1) $ $ Price reflects a 100-for-1 stock split which became effective on August 19, 2014. Holders of our common stock are entitled to receive dividends as may be declared by the Board of Directors. Our Board of Directors is not restricted from paying any dividends but is not obligated to declare a dividend. No cash dividends have ever been declared and it is not anticipated that cash dividends will ever be paid. Our Articles of Incorporation authorize our Board of Directors to issue up to 5,000,000 shares of preferred stock. The provisions in the Articles of Incorporation relating to the preferred stock allow our directors to issue preferred stock with multiple votes per share and dividend rights which would have priority over any dividends paid with respect to the holders of our common stock. The issuance of preferred stock with these rights may make the removal of management difficult even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in certain transactions such as mergers or tender offers if these transactions are not favored by our management. As of December 15, 2014, we had approximately 100 shareholders of record. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate declaring or paying any dividends on our common stock for the foreseeable future. We currently intend to retain any future earnings to finance future growth. Any future determination to pay dividends will be at the discretion of our board of directors and will depend on our financial condition, results of operations, capital requirements and other factors the board of directors considers relevant. ITEM 6. SELECTED FINANCIAL DATA. Not applicable. 4 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS As a result of the sale of our oil and gas properties, as discussed in Item 1 of this report, we do not have any material assets and our only activity is the search for a company that may be interested in merging with us. Since we no longer have any assets and have only minimal operations, a comparison of our financial statements with any prior period would not be meaningful. Contractual Obligations Our material future contractual obligations as of December 15, 2014 were as follows: Total 2012 Convertible notes $ $ Critical Accounting Policies and New Accounting Pronouncements See Note 2 to the financial statements included as part of this report, for a description of our critical accounting policies and the potential impact of the adoption of any new accounting pronouncements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. See the financial statements and accompanying notes included with this report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A.CONTROLS AND PROCEDURES. An evaluation was carried out under the supervision and with the participation of our management, including our Principal Executive and Financial Officer, of the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report on Form 10-K. Disclosure controls and procedures are procedures designed with the objective of ensuring that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934, such as this Form 10-K, is recorded, processed, summarized and reported, within the time period specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and is communicated to our management, including our Principal Executive and Financial Officer, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure. Based on that evaluation, our management concluded that, as of September 30, 2014, our disclosure controls and procedures were effective. Management's Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting and for the assessment of the effectiveness of internal control over financial reporting. As defined by the Securities and Exchange Commission, internal control over financial reporting is a process designed by, or under the supervision of our Principal Executive and Financial Officer and implemented by our Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of our financial statements in accordance with U.S. generally accepted accounting principles. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 5 Warren Dillard, our Principal Executive and Financial Officer, evaluated the effectiveness of our internal control over financial reporting as of September 30, 2014 based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, or the COSO Framework (1992). Management’s assessment included an evaluation of the design of our internal control over financial reporting and testing of the operational effectiveness of those controls. Based on this evaluation, management concluded that our internal control over financial reporting was effective as of September 30, 2014. Changes in Internal Control Over Financial Reporting There was no change in our internal control over financial reporting that occurred during the period covered by this report that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B.OTHER INFORMATION. None. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Our officers and directors are listed below. Our directors are generally elected at our annual shareholders’ meeting and hold office until the next annual shareholders’ meeting, or until their successors are elected and qualified. Our executive officers are elected by our directors and serve at their discretion. Name Age Position Warren Dillard 72 President, Chief Executive, Financial and Accounting Officer and a Director Delton C. Drum 57 Vice President, Field Operations Steven M. Powers 72 Vice President of Business Development, Secretary and a Director Rick A. Wilber 67 Director The principal occupations of our officers and directors during the past several years are as follows: Warren M. Dillard has been our President, Chief Executive, Financial and Accounting Officer and a director since June 2010. Since February 2011 Mr. Dillard has been our Principal Financial and Accounting Officer. Since 2005, Mr. Dillard has served as the President and a director of Enercor, Inc., a private corporation involved in oil and gas exploration and development in the western United States. Since the spring of 2010, Mr. Dillard’s involvement with Enercor has been minimal. Mr. Dillard holds a degree in Accounting from Texas A & M University and an MBA in Finance from the Harvard Business School. Delton C. Drum has been our Vice President for Field Operations since June 2010. Since 2003, Mr. Drum has been the President of C.F.O., Inc., an oil and gas firm involved in drilling and operating oil and gas wells. Since 1995, Mr. Drum has served as the Chief Executive Officer of Drum Equipment/ Drum Oil & Gas, Inc. Mr. Drum has approximately 30 years of experience in the oil and gas industry as an operator, driller and well owner. 6 Steven M. Powers has been a director since June 2010. Since February 2011, Mr. Powers has been our Vice President of Business Development and our Secretary. Since 2005, Mr. Powers has served as Chief Executive Officer, Chairman and a director of Enercor, Inc., a private corporation involved in oil and gas exploration and development. Prior to his association with Enercor, Mr. Powers was a real estate developer. Mr. Powers holds a degree in philosophy from the University of California at Santa Barbara as well as an MBA from the University of California at Los Angeles. Rick A. Wilber has been a director since June 2010. Mr. Wilber has been a director of Synergy Resources Corporation, a publicly traded oil and gas exploration and development corporation, since September 2008. Mr. Wilber has been a Director of Ultimate Software Group Inc. since October 2002 and serves as a member of its audit and compensation committees. Since 1984, Mr. Wilber has been a private investor in, and a consultant to, numerous development stage companies. Mr. Wilber holds a Bachelor of Science degree from the U.S. Military Academy at West Point. We believe that each of our directors’ experience in oil and gas exploration and business development qualifies him to serve as one of our directors. Rick Wilber and Steven Powers are the members of our compensation committee. Our Board of Directors serves as our audit committee. Rick Wilber is an independent director that term is defined in Section 803 A(2) of the NYSE MKT Company Guide. Warren Dillard acts as our financial expert. We have adopted a code of ethics applicable to our principal executive, financial and accounting officers and persons performing similar functions. ITEM 11. EXECUTIVE COMPENSATION The following table summarizes the compensation received by our principal executive and financial officers during the two years ended September 30, 2014. Restricted Other Fiscal Salary Bonus Stock Awards Option Awards Annual Compensation Name and Principal Position Year Total Warren Dillard $ $ $ President, $ $ $ Principal Executive, Financial and Accounting Officer Delton Drum Vice President Field Operations Steven Powers Vice President of Business Development R. Gerald Bailey $ $ Director (6) 7 The dollar value of base salary (cash and non-cash) earned. The dollar value of bonus (cash and non-cash) earned. The value of the shares of restricted stock issued as compensation for services computed in accordance with ASC 718 on the date of grant. The value of all stock options computed in accordance with ASC 718 on the date of grant. All other compensation received that could not be properly reported in any other column of the table. Mr. Bailey resigned as a director on July 31, 2013.Mr. Bailey was compensated for providing consulting services to us during fiscal 2013 and 2012. Long-Term Incentive Plans. We do not provide our officers or employees with pension, stock appreciation rights, long-term incentive or other plans. Employee Pension, Profit Sharing or other Retirement Plans. We do not have a defined benefit, pension plan, profit sharing or other retirement plan, although we may adopt one or more of such plans in the future. Compensation of Directors During Year Ended September 30, 2014. During the year ended September 30, 2014, we did not compensate our directors for acting as such. Compensation Committee Interlocks and Insider Participation. Rick Wilber and Steven Powers are the members of our compensation committee. During the year ended September 30, 2014, both Mr. Wilber and Mr. Powers participated in deliberations concerning executive officer compensation. During the year ended September 30, 2014, none of our officers was also a member of the compensation committee or a director of another entity, which other entity had one of its executive officers serving as one of our directors. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The following table shows the beneficial ownership of our common stock, as of December 15, 2014 by (i) each person whom we know beneficially owns more than 5% of the outstanding shares of our common stock, (ii) each of our officers, (iii) each of our directors, and (iv) all the officers and directors as a group. Unless otherwise indicated, each owner has sole voting and investment powers over his shares of common stock. Unless otherwise indicated, beneficial ownership is determined in accordance with the Rule 13d-3 promulgated under the Securities and Exchange Act of 1934, as amended, and includes voting or investment power with respect to shares beneficially owned. Number of Shares Percentage of Class Name and Address of Beneficial Owner Beneficially Owned (1) of Class Warren M. Dillard 1700 Post Oak Blvd., #600 Houston, Texas 77056 Delton C. Drum 2626 Royal Trail Dr. Kingwood, TX 77339 NIL 8 Number of Shares Percentage Name and Address of Beneficial Owner Beneficially Owned (1) of Class Steven M. Powers 1% 1999 Avenue of the Stars, Ste. 1100 Los Angeles, CA 90067 Rick A. Wilber 1% 10360 Kestrel Street Plantation, FL 33324 All officers and directors as a group 2% (4 persons) In connection with the sale of our oil and gas properties to Vast Exploration, the following persons have agreed to return their shares of our common stock to us for cancellation. Name Shares to be returned Shares returned as of December 15, 2014 Warren Dillard Steven Powers Rick Wilber RH Trust Various shareholders - ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. None. ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES. Briggs & Veselka Co. audited our financial statements for the two years ended September 30, 2014. The following table shows the fees billed to us during the periods presented by Briggs & Veselka. Year Ended September 30, Year Ended September 30, Audit Fees $ $ Audit-Related Fees $ $ Tax Fees $ $ 9 Audit fees represent amounts billed for professional services rendered for the audit of our annual financial statements and reviews of our quarterly financial statements. Audit-related fees represent amounts billed for consents related to regulatory filings, audit/review of financial statements included in our registration statements filed with the Securities and Exchange Commission, and consulting related to the implementation of accounting standards. Tax fees include professional services for tax return preparation and income tax audit support. The policy of our directors is to pre-approve all audit and non-audit services provided by our independent auditors. PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES. The following exhibits are filed with this Registration Statement: Exhibits 3.1* Articles of Incorporation 3.2* Bylaws 4.1* Form of Common Stock Certificate 4.2* Form of Unit Certificate 4.3* Form of Class A Warrant Certificate 4.5* Form of Warrant Agreement 4.6* Form of Representative's Warrant 4.7* Non-Qualified Stock Option Plan 4.8** Form of Series A Warrant 4.9** Form of Series B Warrant 4.10** Form of Series C Warrant 4.11** Form of Series D Warrant 4.12** Form of Series E Warrant 10.1* Purchase Agreement between C.F.O., Inc. and Vanguard Energy Corporation 10.2* Purchase Agreement between Sidekick Xploration, LLC and Enecor, Inc. 10.3* Assignment between C.F.O., Inc. and Vanguard Energy Corporation 10.4* Employment Agreement with Warren Dillard 10.7* Farmout Agreement with Claire Oil & Gas, Inc. 10.8* Operating Agreement with C.F.O, Inc. 10.9* Farmout Agreement with Exxon/Mobil 10.10* Form of Convertible Note 10.11* Amendment to Farmout Agreement with Claire Oil & Gas, Inc. 10.12* Form of Lock-Up Agreement required by State Securities Administrators Agreement relating to sale of oil and gas properties to Vast Exploration, Inc. 14* Code of Ethics 21* Subsidiaries 31 Rule 13a-14(a) Certifications 32 Section 1350 Certifications * Incorporated by reference to the same exhibit filed with the Company’s Registration Statement on Form S-1 (File # 333-174194). ** Incorporated by reference to the same exhibit filed with the Company’s registration statement on Form S-1 (File # 333-180987). 10 CONTENTS Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Changes in Stockholders’ Deficit F-4 Consolidated Statements of Cash Flows F-5 Notes to the Consolidated Financial Statements F-6 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Vanguard Energy Corporation We have audited the accompanying consolidated balance sheets of Vanguard Energy Corporation (the "Company") as of September 30, 2014 and 2013 and the related consolidated statements of operations, changes in stockholders' deficit, and cash flows for each of the years then ended. Vanguard Energy Corporation’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based upon our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of September 30, 2014 and 2013, and the results of its operations and its cash flows for each of the years then ended, in conformity with accounting principles generally accepted in the United States. The accompanying consolidated financial statements have been prepared assuming that Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company has insufficient working capital, a stockholders’ deficit and recurring net losses, which raises substantial doubt about its ability to continue as a going concern.Management’s plans in regards to these matters are also discussed in Note 1 to the consolidated financial statements.The consolidated statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Briggs & Veselka Co. Briggs & Veselka Co. Houston, Texas December 29, 2014 F-1 VANGUARD ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS September 30, September 30, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable - Other assets Total current assets Property and equipment Oil and gas, on the basis of full cost accounting Proved properties - Unproved properties and properties under development, not being amortized - Furniture and equipment - Less: accumulated depreciation, depletion and amortization - ) Total property and equipment - Debt issuance costs Other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Accrued interest payable Other liabilities Current portion of notes payable, net of discount of $71,754 and $0 - Total current liabilities Notes payable, net of discount of $0 and $441,132 - Participation liability - Asset retirement obligations - Total liabilities Commitments and contingencies - - Stockholders' deficit Preferred stock, $0.00001 par value; 5,000,000 shares authorized, none issued or outstanding - - Common stock, $0.00001 par value; 100,000,000 and 50,000,000 shares authorizedat September 30, 2014 and 2013, respectively, 115,243 and 127,114 shares issued and outstanding at September 30, 2014 and 2013, respectively (1) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ (1) All common share amounts and per share amounts in these consolidated financial statements reflect the 100-for-1 reverse split of the issued and outstanding shares of common stock of the Company, effective August 19, 2014, including retroactive adjustment of common share amounts. See Note 6. The accompanying notes are an integral part of these consolidated financial statements. F-2 VANGUARD ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Fiscal Year Fiscal Year Ended Ended September 30, 2014 September 30, 2013 Revenues Oil and gas sales $ $ Costs and expenses Lease operating expense Production taxes Depreciation, depletion and amortization Impairment of O&G Properties Asset retirement obligation accretion General and administrative Total costs and expenses Loss from operations ) ) Other income (expense) Other income Interest income Gain on settlement of participation liability - Interest expense ) ) Change in fair value of warrant and conversion feature liabilities - Change in estimate of participation liability - Other equipment write-off - Loss on debt extinguishment ) - Total other expense ) ) Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Loss per share – Basic and diluted $ ) $ ) Weighted average number of common shares (2) (2)All common share amounts and per share amounts in these consolidated financial statements reflect the 100-for-1 reverse split of the issued and outstanding shares of common stock of the Company, effective August 19, 2014, including retroactive adjustment of common share amounts. See Note 6. The accompanying notes are an integral part of these consolidated financial statements. F-3 VANGUARD ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT Total Common Stock Additional Accumulated Stockholders’ Shares Amount Paid In Capital Deficit Equity Balance at September 30, 2012 (3) $ $ $ ) $ Net loss - - - ) ) Balance at September 30, 2013 $ $ $ ) $ ) Return of common stock ) - Net loss - - - ) ) Balance at September 30, 2014 (3) $ $ ) $ ) (3)All common share amounts and per share amounts in these consolidated financial statements reflect the 100-for-1 reverse split of the issued and outstanding shares of common stock of the Company, effective August 19, 2014, including retroactive adjustment of common share amounts. See Note 6. The accompanying notes are an integral part of these consolidated financial statements. F-4 VANGUARD ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOW Fiscal Year Fiscal Year Ended Ended September 30, 2014 September 30, 2013 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation, depletion and amortization Impairment of oil and gas properties Amortization of debt issuance costs Gain on settlement of participation liability ) - Loss on debt extinguishment - Asset retirement obligation accretion Amortization of debt discount Accretion of participation liability ) ) Other equipment write-off - Change in estimate of participation liability - ) Change in fair value of warrant and conversion feature liabilities - ) Change in operating assets and liabilities: Accounts receivable Other assets ) Accounts payable ) ) Accrued interest payable - Other liabilities ) ) Net cash from operating activities ) Cash flows from investing activities Capital expenditures on oil and gas properties ) ) Proceeds from sale of oil and gas properties - Purchase of furniture and equipment - ) Net cash from investing activities ) Cash flows from financing activities Repayment of note payable ) ) Settlement of participation liability ) - Net cash from financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents Beginning of period End of period $ $ The accompanying notes are an integral part of these consolidated financial statements. F-5 VANGUARD ENERGY CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – ORGANIZATION Vanguard Energy Corporation (the "Company") was organized under the laws of the State of Colorado on June 21, 2010. The Company commenced operations on July 19, 2010 and has been engaged in the acquisition, development and operation of onshore oil and gas properties in Texas. Going Concern –These financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates, among other things, the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has incurred cumulative net losses since its inception and will require capital for future operating activities to take place. The Company's ability to raise funding through the future issuances of debt or common stock is unknown. The obtainment of additional financing, the successful development of a plan of operations, and its transition, ultimately, to the attainment of profitable operations are necessary for the Company to continue operations. The ability to successfully resolve these factors raise substantial doubt about the Company's ability to continue as a going concern. Future issuances of the Company's equity or debt securities will be required in order for the Company to finance operations and continue as a going concern. The financial statements do not include any adjustments that may result from the outcome of these aforementioned uncertainties. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of Presentation— The consolidated financial statements include the accounts of Vanguard Energy Corporation and its subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation. The Company's fiscal year-end is September30. The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") and pursuant to the accounting and disclosure rules and regulations of the U.S.Securities and Exchange Commission ("SEC"). A summary of the significant accounting policies applied in the preparation of the accompanying financial statements follows Reclassifications – Certain amounts previously presented for prior periods have been reclassified to conform to the current presentation. The reclassifications had no effect on net loss, working capital or equity previously reported. Recently Issued Accounting Pronouncements – Various accounting standards updates have been recently issued, most of which represented technical corrections to the accounting literature or were applicable to specific industries. No new accounting pronouncements have been issued that are likely to have a material impact to the Company’s consolidated financial statements. Cash and Cash Equivalents—The Company considers all highly liquid instruments purchased with a maturity date of three months or less to be cash equivalents. Oil and Gas Properties— As of September 30, 2014 the Company does not have any oil and gas properties as further explained in Note 3. Prior to the disposal of its oil and gas properties, the Company followed the full cost accounting method to account for oil and natural gas properties.Under the full cost accounting method, costs incurred in the acquisition, exploration and development of oil and gas reserves are capitalized. Such costs include lease acquisition, geological and geophysical activities, rentals on nonproducing leases, drilling, completing and equipping of oil and gas wells and administrative costs directly attributable to those activities and asset retirement costs. Disposition of oil and gas properties are accounted for as a reduction of capitalized costs, with no gain or loss recognized unless such adjustment would significantly alter the relationship between capital costs and proved reserves of oil and gas, in which case the gain or loss is recognized tooperations. F-6 VANGUARD ENERGY CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS The capitalized costs of oil and gas properties, excluding unevaluated and unproved properties, are amortized as depreciation, depletion and amortization expense using the units-of-production method based on estimated proved recoverable oil and gas reserves. The costs associated with unevaluated and unproved properties, initially excluded from the amortization base, relate to unproved leasehold acreage, wells and production facilities in progress and wells pending determination of the existence of proved reserves, together with capitalized interest costs for these projects. Unproved leasehold costs are transferred to the amortization base with the costs of drilling the related well once a determination of the existence of proved reserves has been made or upon impairment of a lease. Costs associated with wells in progress and completed wells that have yet to be evaluated are transferred to the amortization base once a determination is made whether or not proved reserves can be assigned to the property. Costs of dry wells are transferred to the amortization base immediately upon determination that the well is unsuccessful. All items classified as unproved property are assessed on a quarterly basis for possible impairment or reduction in value. Properties are assessed on an individual basis or as a group if properties are individually insignificant. The assessment includes consideration of various factors, including, but not limited to, the following: intent to drill; remaining lease term; geological and geophysical evaluations; drilling results and activity; assignment of proved reserves; and economic viability of development if proved reserves are assigned. During any period in which these factors indicate an impairment, the cumulative drilling costs incurred to date for such property and all or a portion of the associated leasehold costs are transferred to the full cost pool and become subject to amortization. Under full cost accounting rules for each cost center, capitalized costs of evaluated oil and gas properties, including asset retirement costs, less accumulated amortization and related deferred income taxes, may not exceed an amount (the "cost ceiling") equal to the sum of (a)the present value of future net cash flows from estimated production of proved oil and gas reserves, based on current prices and operating conditions, discounted at ten percent (10%), plus (b)the cost of properties not being amortized, plus (c)the lower of cost or estimated fair value of any unproved properties included in the costs being amortized, less (d)any income tax effects related to differences between the book and tax basis of the properties involved. If capitalized costs exceed this limit, the excess is charged to operations.For purposes of the ceiling test calculation, current prices are defined as the unweighted arithmetic average of the first day of the month price for each month within the 12 month period prior to the end of the reporting period.Prices are adjusted for basis or location differentials.Unless sales contracts specify otherwise, prices are held constant for the productive life of each well.Similarly, current costs are assumed to remain constant over the entire calculation period. During the fourth quarter of fiscal year 2013 and based on the October 1, 2013 Reserve Report, the cost ceiling analysis established that the Company’s proved properties required the recording of an impairment reduction. The Company recorded an impairment expense of $3,634,312 as a result of reductions in estimated proved reserves.Revised calculations of proved reserves were based on detailed analysis of producing formations drive systems and declines in production from certain wells at a greater rate than previously experienced. The interpretation of 3D seismic during the fiscal fourth quarter of 2013 provided additional input and helped delineate the field more precisely, resulting in limiting the estimates of remaining recoverable oil. The production declines resulted in greater DD&A expense of $919,313 during the fourth quarter.These adjustments were offset somewhat by a reduction in the Participation Liability of $969,731 resulting from lower estimated net cash flows from certain wells in which outside parties had a 20% net profits interest. As discussed in Note 3, the Company recognized impairment charges of $861,579 during fiscal year 2014 for the amount by which the carrying value of its oil and gas properties exceeded the net proceeds from their sale. F-7 VANGUARD ENERGY CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Revenue Recognition—Oil and gas sales result from undivided interests held by the Company in oil and gas properties. Sales of oil and gas produced from oil and gas operations are recognized when the product is delivered to the purchaser and title transfers to the purchaser. The Company had no natural gas sales imbalance positions at September 30, 2014 or 2013. Charges for gathering and transportation are included in production expenses. Asset Retirement Obligations—The Company recorded a liability for asset retirement obligations ("ARO") associated with its oil and gas wells when those assets are placed in service. The corresponding cost is capitalized as an asset and included in the carrying amount of oil and gas properties and is depleted over the useful life of the properties. Subsequently, the AROliability is accreted to its then-present value.Since the Company sold all its oil and gas assets in the 3rd quarter of 2014, no additional ARO was recorded.As of September 30, 2014 the Company did not have an ARO liability. Capitalized Interest—Interest is capitalized as part of the historical cost of developing and constructing assets for significant projects. Significant oil and gas investments in unproved properties, significant exploration and development projects for which depreciation, depletion and amortization expense is not currently recognized, and exploration or development activities that are in progress qualify for interest capitalization. Interest is capitalized until the asset is ready for service. Capitalized interest is determined by multiplying the Company's weighted-average borrowing cost on debt by the average amount of qualifying costs incurred. Once an asset subject to interest capitalization is completed and placed in service, the associated capitalized interest is expensed through depletion or impairment, along with other capitalized costs related to that asset. Debt Issuance Costs—Costs incurred in connection with the issuance of long-term debt are capitalized and amortized over the term of the related debt. Participation Liability—In prior periods the Company recognized a participation liability related to a net profits interest granted to persons who purchased the Company’s 2010 Convertible Promissory Notes.The net profits interest was held by Vanguard Net Profits, LLC and covered some of the Company’s oil and gas properties.On June 17, 2014, the Company settled the net profits interests for $230,619.The Company recognized a gain on the settlement of the participation liability of $171,772 during the quarter ended June 30, 2014 as a result. The Company incurred expense associated with the net profits interest during the nine-month period ended June 30, 2014 of fiscal year 2014.This amount is reported as interest expense in the consolidated statement of operations.The Company also made a final payment of $84,577 under this arrangement during year ended September 30, 2014. Conversion Feature Liability and Warrant Liabilities—The conversion feature liability and warrant liabilities are recorded at fair value based upon valuation models utilizing relevant factors such as expected life, estimated volatility, risk-free interest and expected dividend rate. Changes in the fair value of these liabilities are reported in the statements of operations. Stock-Based Compensation—The Company accounts for employee stock-based compensation using the fair value method. The fair value attributable to stock options is calculated based on the Black-Scholes option pricing model and is amortized to expense over the service period which is equivalent to the time required to vest the stock options. F-8 VANGUARD ENERGY CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS Income Taxes—Income taxes are provided based on the liability method for financial reporting purposes. Under this method deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to reverse. Valuation allowances are established when necessary to reduce deferred income tax assets to the amount expected to be realized. Uncertain tax positions are recognized in the financial statements only if that position is more likely than not of being sustained upon examination by taxing authorities, based on the technical merits of the position. The Company recognizes interest and penalties related to uncertain tax positions in income tax expense. The Company is required to file federal income tax returns in the United States and in various state and local jurisdictions. The Company's tax returns filed since inception are subject to examination by taxing authorities in the jurisdictions in which it operates in accordance with the normal statutes of limitations in the applicable jurisdiction. Earnings (Loss) Per Share—Basic earnings (loss) per share have been calculated based upon the weighted-average number of common shares outstanding. The calculation of diluted weighted-average shares outstanding for 2014 and 2013 excludes162,142 shares and 176,110 shares, respectively, issuable pursuant to outstanding warrants, stock options and debt conversion features because their effect is anti-dilutive. Concentration of Credit Risk—The Company is subject to credit risk resulting from the concentration of its oil and natural gas receivables with significant purchasers. One purchaser accounted for all of the Company's oil and gas sales revenues for 2014 and 2013. The Company does not require collateral. While the Company believes its recorded receivable will be collected, in the event of default the Company would follow normal collection procedures. The Company does not believe the loss of this purchaser would materially impact its operating results as oil and gas are fungible products with well-established markets and numerous purchasers. At times, the Company would maintain deposits in federally insured financial institutions in excess of federally insured limits. Management would monitor the credit ratings and concentration of risk with these financial institutions on a continuing basis to safeguard cash deposits. Fair Value Measurements—The carrying value of cash and cash equivalents, accounts receivable, and accounts payable, as reflected in the balance sheets, approximate fair value because of the short-term maturity of these instruments. The estimated fair value of long-term debt was determined by discounting future cash flows using rates currently available to the Company for debt with similar terms and remaining maturities. The Company calculated that the estimated fair value of the long term debt is not significantly different than the carrying value of the debt. The participation liability associated with outstanding long-term debt was determined by utilizing a present value factor of 10 applied to proved developed reserves associated with the wells drilled with the proceeds of the notes. Fair value is defined as the price that would be received to sell an asset or price paid to transfer a liability in an orderly transaction between market participants at the measurement date. Inputs used in determining fair value are classified for disclosure purposes according to a hierarchy that prioritizes those inputs based upon the degree to which they are observable. The three levels of the fair-value-measurement hierarchy are as follows: ● Level1—Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets. ● Level2—Inputs that reflect quoted prices for identical assets or liabilities in markets that are not active; quoted prices for similar assets or liabilities in active markets; inputs other than quoted prices that are observable for the asset or the liability; or inputs that are derived principally from or corroborated by observable market data by correlation or other means. ● Level3—Unobservable inputs reflecting the Company's own assumptions incorporated in valuation techniques used to determine fair value. These assumptions are required to be consistent with market participant assumptions that are reasonably available. F-9 VANGUARD ENERGY CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS In determining fair value, the Company utilizes observable market data when available, or models that incorporate observable market data. In addition to market information, the Company incorporates transaction-specific details that, in management's judgment, market participants would take into account in measuring fair value. The Company utilizes the most observable inputs available for the valuation technique employed. If a fair value measurement reflects inputs at multiple levels within the hierarchy, the fair-value measurement of both financial and nonfinancial assets and liabilities are characterized based upon the lowest level of input that is significant to the fair value measurement. NOTE 3 –SALE OF OIL AND GAS PROPERTIES/ PAYMENT OF CONVERTIBLE NOTES During 2012, the Company sold $8,254,500 of Convertible Promissory Notes.On March 31, 2014 the Company failed to make the scheduled interest payments on the notes.As a result, the note holders were entitled to declare the notes in default, in which case the principal amount of the notes plus all accrued and unpaid interest would be immediately due and payable. The Company’s inability to make the interest payment to the note holders was the result of the expenditure of considerable capital to work over some of the Company’s wells.The costs of the work far exceeded the Company’s expectations and yet the work was required in order to get the wells back into production.This depleted the Company’s cash position far below its expectations.Further, although the initial work on those wells was successful in boosting production momentarily, further complications resulted in lower production than anticipated, which was not adequate to replenish the cash expended and enable the Company to make required interest payments. With a view to paying its note holders, the Company, on June 17, 2014 sold its oil and gas properties to Vast Exploration, Inc. for $5,500,000, after obtaining approvals from the holders of a majority of the Company’s outstanding shares of common stock and approvals of a majority of note holders.An impairment charge of $880,213 was recognized during the quarter ended March 31, 2014 for the amount by which the carrying value of the Company’s oil and gas properties exceeded the estimated net proceeds from the planned sale.The Company adjusted the impairment charge by $(18,634) during the quarter ended June 30, 2014 based on final closing of the transaction. The total impairment as of September 30, 2014 is $861,579. The Company used the proceeds from the sale as follows: Pay holders of the convertible notes $ Purchase the net profits interest held by Vanguard Net Profits, LLC Pay legal and closing costs $ A loss on early extinguishment of debt totaling $380,539 was recognized during the quarter ended June 30, 2014 for the write-off of a portion of the debt issuance costs and debt issuance discount associated with the debt repayment.After the payment of the $5,259,706, convertible notes totaling $2,994,794 remain to be paid together with accrued interest of $702,902.As of September 30, 2014 the unamortized discount on the convertible notes totaled $71,754. Interest expense for the amortization of debt issuance cost and discount on the notes for the period ending September 30, 2014 was $445,078.The effective interest rate of the convertible notes was 28.3% for the fiscal years ending September 30, 2014 and 2013. In consideration for accepting less than the full amount due on the notes, and releasing their lien on the Company’s oil and gas properties, holders of notes in the approximated principal of amount of $2,404,197 as a group, have agreed to received 860,381 shares in the Company’s stock in payment of the remaining balances on their notes, plus accrued interest.The Company subsequently issued the additional shares as payment for the notes and accrued interest in November 2014. F-10 VANGUARD ENERGY CORPORATION NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 – ASSET RETIREMENT OBLIGATIONS The Company had asset retirement obligations for any wells that were permanently removed from service.Since the Company sold all its oil and gas assets in the 3rd quarter of 2014, the Company no longer has any ARO liability.For the purpose of determining the fair value of ARO during the fiscal years presented, the Company used the following assumptions: September 30, Inflation rate 4 % Estimated asset life 9.5 years Credit adjusted risk free interest rate 18 % The following table shows: Asset retirement obligations at September 30, 2012 $ Additional retirement obligations incurred ) Change in estimate Accretion expense Settlements ) Asset retirement obligations at September 30, 2013 $ Accretion expense ) Settlements ) Asset retirement obligations at September 30, 2014 $
